Lindsay, J.
The evidence does not support the charge in the indictment. The testimony of the single witness introduced, neither proves that the malicious shooting of the animal was done before the time alleged in the indictment, nor does it show that the defendant was the guilty agent. His expression, which was, no doubt, construed by the jury into a confession of the act, is not inconsistent with his entire innocence of it. The evidence does not respond to the charge. It was not shown, even circumstantially, that the agent, whoever he might be, *86did the act maliciously, and with the intent to injure the owner of the animal. Nor does it appear by the proof that there was any actual damage done, hy maiming, wounding, or disfiguring it. No value of any damage was fixed hy proof, upon which the jury could base their verdict, such as is required by the statute. Certainly there was not a tittle of evidence upon which to found a verdict of five dollars—the finding actually made. The judgment is reversed.
Reversed.